Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-210495, filed on 11/21/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP-2019042857A (Filed August 31, 2017, Published March 22, 2019), in view of Kettemer (US9069347B2) and further in view of Wen (US 20190362490 A1).
Regarding claims 1 and 5, Fujii discloses a camera which photographs chips produced as a result of machining of a workpiece ([0009] the detection device includes a camera which is provided so as to be able to photograph an aggregate of chips.); a processor, the processor being configured to ([0027] The CPU 121 functions as an image acquisition unit 1211, a parameter acquisition unit 1212, and a determination unit 1213 by operating according to a program): which determines in advance a reference model of chips for determining as abnormality in machining ([0048] Here, the "shape of chips" specified by the shape estimation unit 1213 A may be assigned to a classification of a change amount (pixel / second) of the number of pixels defined in advance, for example, a 1 to a 2 (pixel / second) (pixel / second), a (a 2 to a 3), a (a to a),., and so on.), based on images of chips photographed within a predetermined period before alarm stop ([0030]When the grinding of the grinding machine body 10 is started, the CPU 121 (image acquisition unit 1211) outputs a signal for instructing the camera C to perform photographing, and acquires the photographed image data G 1 generated by the photographing (Step S 01)); and judges as abnormality occurrence in machining, in a case of a degree of similarity in chips photographed at a predetermined timing in machining later, relative to a reference model of chips that was determined ([0034]When the amount of change in the number of pixels is equal to or larger than the determination threshold value (Step S 04 : YES), the CPU 121 ends the process without performing the special process (after a predetermined time has elapsed, the process returns to Step S 01). On the other hand, if the amount of change in the number of pixels is less than the determination threshold (Step S 04 : NO), the CPU 121 prompts the operator to dressing or replace the grinding wheel K by displaying a warning image on the display unit 123 (Step S 05)). A warning image shows that that machine has a defect so the examiner interprets a warning image and an abnormality as the same. Fujii does not disclose a control device which controls a machine tool capable of alarm stop based on abnormality in machining load. 
In a similar field of endeavor of machine tool monitoring, Kettemer teaches a control device which controls a machine tool capable of alarm stop based on abnormality in machining load (Col 3, lines 43-50: Consequently, it becomes possible already with small load exceedances over the loads detected in the teach passage to warn the user and/or automatically trigger a reaction, such as, for example, a machine stop or at least an axis drive stop in case of further operation of the spindles (e.g. as a cutting-free function for cutting the tools free before a spindle stop in case of a triggered axis drive stop). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the system of Fujii with the teaching of Kettemer, to have a control device that controls a machine tool which comprises many detection processors to be able to detect if the machine tool has defects, in order to limit the downtime for production. 
Fujii and Kettemer do not disclose the processor compensates a reference model being determined, based on an image of chips photographed within a predetermined period before a new alarm stop, in response to a new occurrence of alarm stop.
In a similar field of endeavor of corrosion inspection, Wen teaches the processor compensates a reference model being determined, based on an image of chips photographed within a predetermined period before a new alarm stop, in response to a new occurrence of alarm stop ([0085] then, the control module 403 triggers an alarm apparatus 420 in response to the label representing the defect category meeting a preset alarm condition, stores a response operation of the user to the alarm as an online production log, and stores the online production log in a production database. Meanwhile, the control module may also trigger the training engine 404 to update the multi-label classification model 402 based on the updated training database 431, based on a preset triggering update rule (e.g., a preset rule for triggering updating the model, such as a predetermined time interval or in response to the number of the inspection result reaching a predetermined number)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the system of Fujii and Kettemer with the teaching of Wen, in order for a machine to be able to detect when there is a defect in the manufacturing process instead of having a human manually waiting for a defect to occur.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP-2019042857A (Filed August 31, 2017, Published March 22, 2019), in view of Kettemer (US9069347B2), in view of Wen (US 20190362490 A1), in view of Grapsas (US 20170316560 A1) and further in view of Junichiro (US 20220237767 A1)).
Fujii and Kettemer do not disclose the reference model determination unit further compensates a reference model being determined,  within a predetermined period before an alarm stop of another machine tool. In a similar field of endeavor of corrosion inspection, Wen teaches the processor compensates a reference model being determined, based on an image of chips photographed within a predetermined period before an alarm stop ([0085] then, the control module 403 triggers an alarm apparatus 420 in response to the label representing the defect category meeting a preset alarm condition, stores a response operation of the user to the alarm as an online production log, and stores the online production log in a production database. Meanwhile, the control module may also trigger the training engine 404 to update the multi-label classification model 402 based on the updated training database 431, based on a preset triggering update rule (e.g., a preset rule for triggering updating the model, such as a predetermined time interval or in response to the number of the inspection result reaching a predetermined number)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the system of Fujii and Kettemer with the teaching of Wen, in order for a machine to be able to detect when there is a defect in the manufacturing process instead of having a human manually waiting for a defect to occur.
	In a similar field of endeavor of visual jig detection, Grapsas teaches another machine tool ([0019] The manufacturing system 120 comprises one or more machine tools operable to create the parts being inspected by the visual jig system 100). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Fujii, Kettemer and Wen with the teaching of Grapsas, in order to create an inspection system that allows a user to compare a computer generated template to the physical part from multiple angles, and which automatically updates the commands sent to the manufacturing tools to correct for measured error. 
Fujii, Kettemer, Wen and Grapsas do not disclose based on images of chips photographed. However, in a similar field of endeavor of chip detection, Junichiro teaches based on images of chips photographed (Fig 1, ref 10). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Fujii, Kettemer, Wen, and Grapsas with the teaching of Junichiro, to include a new reference when the judgment is made of a defect of a chip, to be able to judge chips based on their predetermined sized. This way, if a chip is bigger than a predetermined size, there is a defect.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP-2019042857A (Filed August 31, 2017, Published March 22, 2019), in view of Kettemer (US9069347B2) in view of Wen (US 20190362490 A1), and further in view of Fujii (US 20080040058 A1).
Regarding claim 6, Fujii, Kettemer, and Wen do not disclose wherein the processor determines the reference model based on an average value of sizes of chips included in the images photographed within a predetermined period. 
In a similar field of endeavor methods for reference setting, Fujii teaches wherein the processor determines the reference model based on an average value of sizes of chips included in the images photographed within a predetermined period ([0026] By this method, even in the case of a component type such as square chips that have large variations in the size, it is possible to set a suitable inspection reference data value based on the relative height of solder with respect to the component that is mounted).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Fujii, Kettemer and Wen with the teaching of Fujii, to automatically set reference data for inspection suitable for the actual shape of a fillet even where fillets change their shapes, depending on the height of the solder.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP-2019042857A (Filed August 31, 2017, Published March 22, 2019), in view of Kettemer (US9069347B2), in view of Wen (US 20190362490 A1), and further in view of Junichiro (US 2022237767 A1)).
Regarding claim 7, Fujii, Kettemer, and Wen do not disclose wherein the processor determines the reference model based on an average value of shapes of chips included in the images photographed within a predetermined period.
In a similar field of endeavor of chip detection, Junichiro teaches wherein the processor determines the reference model based on an average value of shapes of chips ([0098] the mesh size selector 44 selects one or a plurality of candidates which are considered to correspond to a mesh size such that the shapes of the chips can be recognized and such that the edge shapes of the work and jig as the background of the chips are simplified. This makes it easy to discriminate the chips from the background and suppresses erroneous detection, thereby improving the detection accuracy.) included in the images photographed  (fig 1, ref 10) within a predetermined period ([0055] . As the setting condition, a timing between steps, a timing of tool replacement, a predetermined time interval, a timing at which a predetermined processing amount is reached, or the like is used. Note that the processing amount can be estimated from the processing program or the like.).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Fujii, Kettemer, and Wen with the teaching of Junichiro, to include a new reference when the judgment is made of a defect of a chip, to be able to judge chips based on their predetermined sized. This way, if a chip is bigger than a predetermined size, there is a defect.
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  [ .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666